         Case 15-30730          Doc 48       Filed 11/21/19 Entered 11/21/19 11:14:34                    Desc Main
                                                Document Page 1 of 1
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION
In re: Andrew S Hahn                                            )       Case no. 15-30730
                                                                )
                                                                        Chapter 13
                                                                )
                                               Debtor           )       Judge: Pamela S. Hollis
                                                                )

                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE


    Andrew S Hahn                                                                    Sulaiman Law Group
    Po Box 231                                                                       2500 S Highland Ave #200
    Mazon, IL 60444                                                                  Lombard,IL 60148


     Please take notice that on Friday, December 20, 2019 at 10:30 am, a representative of this office shall appear before
     the Honorable Judge Pamela S. Hollis at the Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL 60432 and
     present the motion set forth below. Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
     may wish to consult one.)

     I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the U.S.
     Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF system on
     Thursday, November 21, 2019.
                                                                            /s/ Louise Karmia
                                                                             For: Glenn Stearns, Trustee

                       MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section 1307 (c)
    (6), and in support thereof, states the following:

    1. The debtor filed a petition under the Bankruptcy Code on September 09, 2015.
    2. The debtor plan was confirmed on February 05, 2016.

        A Summary of the debtor plan follows:

        Monthly Payment:           $1,379.00                                Last Payment Received: November 12, 2019

        Amount Paid:             $55,532.00                                 Amount Delinquent:             $3,911.00

    WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
    term of a confirmed plan, pursuant to Section 1307 (c)(6).

                                                                            Respectfully Submitted;
    Glenn Stearns, Chapter 13 Trustee                                       /s/ Gerald Mylander
    801 Warrenville Road, Suite 650
    Lisle, IL 60532-4350                                                    For: Glenn Stearns, Trustee
    Ph: (630) 981-3888
